DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined on the merits in the present office action.

Specification
The disclosure is objected to because of the following informalities: The Specification recites blanks where the deposit number and date of deposit should be recited.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 13 are rejected under 35 U.S.C. 112(b), as being indefinite in their recitation "ATCC Accession No. PTA-----" because the "ATCC Accession No." is missing. This number is required for the claim to be complete. 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Since the seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.  It is noted that Applicant intends to deposit seeds for 88070907 at the ATCC, but there is no indication that the seeds have been deposited, an indication as to whether the deposit has been made and accepted, or will be made, under the Budapest Treaty, and there is no affirmative statement in the specification that all restrictions upon availability to the public will be irrevocably removed upon issuance for the enforceable life of the patent.  See page 49 of the Specification, for example.
If the deposit of these seeds is made and accepted under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the seeds will be irrevocably and without restriction or condition released to the public upon the issuance of a patent or a statement that all requirements under 37 CFR 1.801-1.809 will be complied with would satisfy the deposit requirement made herein.  
Currently, there are seven Budapest Treaty International Depositary Authorities (IDAs) that accept seeds for deposit. Of those seven, the American Type Culture Collection (ATCC), which is one of the largest IDAs, has in the past, required 2,500 seeds for deposit. Effective January 1, 2019, ATCC reduced the number of seeds required for patent seed deposits to 25 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that:
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removedupon granting of the patent for the enforceable life of the patent in accordance with 37 CFR § 1.808(a)(2);(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807).
In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification, if not already present. See 37 CFR 1.801 - 1.809 (MPEP §§ 2401 -2411) for additional explanation of these requirements.
(see e.g. page 49 of the instant Specification). To perfect the deposit, the deposit must be made and accepted under the Budapest Treaty or the results of a viability test must be provided.
Additionally, a statement, affidavit of declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon issuance of a patent is also required.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant claims a mutagenized soybean plant produced by the method of claim 17. Applicant describes soybean cultivar 88070907 in Table 1 on page 9. Applicant further describes how to make mutations in plants using radiation or chemicals. Spec., para. 00219. The plants made through random mutagenesis as claimed have an unpredictable genotype and phenotype and are not representative of, nor described by, the deposit.  Applicant, however, does not describe a genus of mutagenized soybean plants derived from soybean cultivar 88070907. Hence, it is unclear that Applicant was in possession of the invention as broadly claimed in view of the open-ended definition of “a” in the specification {Id., para. 0241) which allows for a multitude of mutations.
Univ. of Rochester which found that knowing the "starting point" is not enough; that is little more than a research plan. Univ. of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424, 1433 (W.D.N.Y. 2003), aff’d Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 69 USPQ2d 1886, 1895 (Fed. Cir. 2004). The court held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of §112. Id., 68 USPQ2d at 1433-34.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,905,082 (issued 2 February 2021). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are broadly drawn to plants and seeds of soybean variety 88070907 and methods of using said variety in plant breeding.
The claims of US Patent ‘082 are drawn to plants and seeds of soybean variety 82212235 and methods of using said variety in plant breeding.
The text of the claims is exact except for the recitation of the variety name.
However, the two varieties are not patentably indistinct. They were created from the same initial cross of CC1200623 and 11MB43192-45-05 (Breeding History) and are the same in terms of seed coat color, luster, cotyledon color, leaflet shape, growth habit, flower color, hilum 

Conclusion
Claims 1-20 are rejected.
Claims 1-20 are free of the prior art given the prior art’s failure to teach or reasonably suggest a plant having all of the morphological and physiological characteristics of a plant of the instant variety.
The closest art is Mason (US Patent 10,398,121; issued 3 September 2019) who teach soybean variety 76132184, which shares many of the same characteristics as the instant variety including seed coat color, luster, cotyledon color, leaflet shape, growth habit, flower color, pod wall color, maturity group, as well as alleles for disease and herbicide resistance (Table 1). However, the plants differ in at least pubescence color and breeding histories (see Table 1). Therefore, the varieties represent unique lines that are not obvious variants of one another. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY KATE BURAN whose telephone number is (571)270-5284.  The examiner can normally be reached on Monday-Friday 7:30am - 3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ashley K Buran/Primary Examiner, Art Unit 1662